UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1120



DAVID M. KISSI,

                                              Plaintiff - Appellant,

          versus


RICHARD M. KREMEN,

                                              Defendant - Appellee,

          and

DK&R COMPANY,

                                                 Debtor - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (1:05-
cv-2414-PJM; 1-05-cv-03458-PJM; 1:05-cv-02641-PJM)


Submitted: September 28, 2006              Decided: October 4, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se. Maria Ellena Chavez-Ruark, DLA
PIPER RUDNICK GRAY CARY, US LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David   M.   Kissi   appeals   the   district   court’s   order

dismissing his appeal from the bankruptcy court’s order denying his

amended motion to reconsider an award of compensation and expenses

to the trustee.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   Kissi v. Kremen, Nos. 1:05-cv-2414-PJM; 1:05-cv-

03458-PJM; 1:05-cv-02641-PJM (D. Md. Dec. 12, 2005).            We deny

Kissi’s motions for a change of venue, to consolidate cases, and to

remand, and we dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -